DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 02/05/2021.
Claims 1, 2, 9, 10, 12, and 17 are amended, claim 14 is canceled, and no new claims are added; as a result, claims 1-13, and 15-20 are now pending in this application. Claims 1, 12, and 17 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  02/05/2021 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
I) Applicants seeking an interview with the examiner are encouraged to take advantage of Office's WebEx Conferencing as an alternative to face-to-face or telephonic meetings. See details in the conclusion section.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed as of this office action date. See ADS.

Claim objection
5a. 	Claims 1, 17, 18 are objected to because of the following informalities:
Claim 1, lines 16 recites “a host” which are redundant terms that render the claim ambiguous because the terms have already  been recited in antecedent limitation in line 
Claim 17, lines 16-17 recite “…the match…” which lack antecedent basis and language needs to be corrected using proper antecedent e.g. using “a”.
Claim 18, lines 1-2 recites “…configured activate…” which seems to have typo and it should recite “configured to activate”.
Applicant is requested to check (if applicable) all claim informality, typo, grammar, other language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s kind co-operation is earnestly sought in this regard.
Applicant is requested to check informality, language, spelling, typo  issues, in specification (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

5b.	Claim 12 is objected to because of problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner, but they can use further clarity. Without the added clarity, the claim and the language is subject to multiple interpretations. See following solution in bold and explanation. Adding the bolded recitations solves the language problem.
Claim 12. A method comprising:
storing a first data value in sensing circuitry of a memory device that comprises the sensing circuitry, a memory array, and a static-random access (SRAM) cache register; (without the addition, identity of “static-random access (SRAM) cache” is not clear)
comparing, in the sensing circuitry during a refresh operation used to refresh memory cells, the first data value to a plurality of data values stored in the memory cells coupled to the select line and the plurality of sense lines of the memory array,  wherein the first comparison of the first data value to the plurality of data values is performed as a background operation and using a quantity of comparators that is less than the plurality of sense lines, wherein the first data value is received from a host without being stored in the memory array; (without the addition, operations are not clearly distinguishable)
comparing, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the first data value to the plurality of data values, the first data value to a different plurality of data values stored in different memory cells coupled to a different select line and the plurality of sense lines of the memory array;
writing data indicative of a result of a first comparison of the first data value to the
plurality of data values in the SRAM cache register of the memory device; and (without the addition, identity of “static-random access (SRAM) cache” is not clear)
reading the data indicative of the result from the SRAM cache register to another device external to the memory device. (without the addition, identity of “static-random access (SRAM) cache” is not clear)

Claim Interpretation (invoking 35 U.S.C. §112(f))
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are claims 1-11, 17-20:
Claim 1. An apparatus, comprising: 
sensing circuitry; and 
control circuitry coupled to the sensing circuitry and configured to: (generic control circuitry which uses a means type approach to show functional results and is considered input/output black box)
cause a first data value to be compared, (Limitation requires specific management circuit within controller that interacts with sensing circuitry)
in the sensing circuitry and during a refresh cycle used to refresh memory cells, to a plurality of data values stored in the memory cells coupled to a select line and a plurality of sense lines of a memory array, (generic sensing circuitry which uses a means type approach to show functional results and perform comparison operation. Limitation requires comparison hardware to be shown within sensing circuitry usually demonstrated by comparator latch transistors)
wherein the first comparison of the first data value to the plurality of data values is performed as a background operation and using a quantity of comparators that is less than the plurality of sense lines, (Limitation requires comparison hardware within sensing circuitry, management circuit within controller, and “hooks” in the apparatus that enables background operation, selective refresh operation)
wherein the first data value is received from a host without being stored in the memory array; 
compare, in the sensing circuitry during a different refresh cycle than a the refresh cycle utilized to compare the first data value to the plurality of data values, the first data value to a different plurality of data values stored in different memory cells coupled to a different select line and the plurality of sense lines of the memory array; (Limitation requires comparison hardware within sensing circuitry, management circuit within controller, and “hooks” in the apparatus that enables background operation, selective refresh operation)
cause a result of the first comparison of the first data value to the plurality of data values to be written to a register; and (Limitation requires circuitry for writing that works with the controller to store to register)
cause the register to be made accessible to a host. (Limitation requires specific hardware and “hooks” for selective access)
Claim 2. The apparatus of claim 1, wherein the control circuitry is further configured to cause the first data value to be compared during a performance of a read operation or a write operation wherein the first comparison of the first data value and the performance of the read operation or the write operation are separate operations that are performed simultaneously. (Limitation requires comparison hardware within sensing circuitry, management circuit within controller, and “hooks” in the apparatus that enables simultaneous and background operation, selective refresh operation)
Claim 4. The apparatus of claim 1, wherein multiple instances of the first data value are stored in the sensing circuitry and wherein the control circuitry is father configured to cause each of the multiple instances of the first data value to a different one of the plurality of data values. (see above)
Claim 9. The apparatus of claim 1, wherein the sensing circuitry is further configured to  write the result to the register. (see above)
Claim 10. The apparatus of claim 1, wherein the sensing circuitry is further configured to identify a portion of sense lines from a plurality of sense lines of the memory array that correspond to a second data value stored in a portion of memory cells from the memory cells, wherein the second data value matches the first data value. (Limitation requires detection and identification hardware within sensing circuitry in addition to above)
Claim 17. An apparatus, comprising: 
a memory array configured to store a particular data value and a plurality of data values; and 
sensing circuitry coupled to the memory array and configured to:  compare, during a refreshing of memory cells of the memory array, the particular data value stored in the memory cells coupled to a select line and a plurality of sense lines of the memory array to the plurality of data values stored in different memory cells of the memory array coupled to a different select line and the plurality of sense lines and using a quantity of comparators that is less than the plurality of sense lines, (generic sensing circuitry which uses a means type approach to show functional results and perform comparison operation. Limitation requires comparison hardware to be shown within sensing circuitry usually demonstrated by comparator latch transistors)
wherein the particular data value is received from a host without being stored in the memory array; 
compare, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the particular data value to the plurality of data values, the first particular data value to a different plurality of data values stored in additional memory cells coupled to an additional select line and the plurality of sense lines of the memory array;  (Limitation requires comparison hardware within sensing circuitry, management circuit within controller, and “hooks” in the apparatus that enables background operation, selective refresh operation)
provide a column address, corresponding to a result of a first comparison operation of the particular data value to the plurality of data values, including the match, to static random-access memory (SRAM); (Requires specific hardware and “hooks” for coordinating the functions)
provide a signal to the SRAM to store a first data comprising the column address, a second data comprising a row address of the memory address, and the particular data value responsive to the result of the first comparison operation of the particular data value to the plurality of data values. (Requires specific hardware and “hooks” for coordinating the functions)
sensing circuitry is further configured activate the select line and the different select line concurrently to compare the particular data value to the plurality of data values. (see above)
Claim 19. The apparatus of claim 18, wherein the sensing circuitry is further configured to latch a plurality of charges provided via the plurality of sense lines responsive to activating the select line and the different select line. (Requires Latch hardware usually demonstrated by showing transistor level latch circuitry)
Claim 20. The apparatus of claim 19, wherein the sensing circuitry is further configured to identify a match responsive to comparing the particular data value to the plurality of data values if the latched voltage is VDD or 0 and is further configured to identify no matches if the latched voltage is VDD/2. (Limitation requires detection and identification hardware within sensing circuitry in addition to above)
All dependent claims inclusive of claims 1-11, 17-20 are interpreted under 112f.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-11, 17-20 fails to comply with the written description requirement.
Because the claim recites terms and functional limitations of claims 1-11, 17-20 above (see Claim Construction Section in this Office action and additional detailed analysis) without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action and detailed analysis performed above in that section). As such, claims 1-11, 17-20 recite functions that have no limits and covers every conceivable means for achieving the stated function in each of the limitations highlighted above. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim. 
Disclosure para [0018] and Fig. 1: 105  teaches controller is a generic “means” or “black box” type means without definite architecture. It is not clear what “controller” encompasses and Fig 1: 105 fails to show any circuitry or management units besides showing a black box or input/ output box. Spec e.g. [0018]  or. Para [0015] fails to show analysis performed in the section above for 112F which shows lack of hardware to perform the claimed functions. The term "configured to" and underlined functions in each of the limitations highlighted in claims 1-11, 17-20  above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “controller” or “sensing circuitry”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1-11, 17-20. The spec also lacks to describe sufficient “hooks” in the Fig. 1 or, Fig. 2 memory device, sufficient, controller inner components that works in conjunction with the control circuitry and sensing circuitry to perform the specific functions. 
Regarding claims 1-11, 17-20  and apparatus claim deficiency, a number of Prior Arts are produced herewith which disclose sufficient hardware, structures and “hooks” to perform controller and sensing circuitry functions. 
For example, prior art US 10074416 B2  (see Fig. 2, Fig. 3, Fig. 4A-4C and other figures and associated disclosure) which is on a similar operation shows enough hardware (logic circuitry), sensing hardware (e.g. transistor level construction) and memory hooks (mux, selection gate etc.) to perform processing in memory operations. 
Similarly, US 10403352 B2 (see Fig. 2-Fig. 8A) and US 10185674 B2 (Fig. 1A-Fig. 9C) shows sufficient hardware and hooks for controller to perform PIM functions. 
US 10504577 B1 teaches management units, hardware, memory “hooks” associated with controller that enables claimed functions. All these patents are considered to have sufficient components described in the disclosure.
Therefore, each of functional limitations  in claims 1-11, 17-20 invokes the scrutiny of interpretation under 35 U.S.C. 112(f) and requires that the Applicant affirmatively disclaim that the Applicant wishes to be limited to particular corresponding structure(s) in the written description or amend the claim to falls outside of scrutiny of interpretation under 35 U.S.C. 112(f). Accordingly, the disclosure is not commensurate with the scope of the claims.
The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Wheeler et al. (US 2015/0357019 A1), Lea et al. (US 2018/0033479 A1) and Manning (US 2015/0029798 A1), Hush (US 10074416 B2)  which can be used to formulate obvious type rejections:
Regarding independent claim 1, 
Hush teaches  enablement of operations (e.g., PIM  operations, such as AND, OR, refresh, row copy, shift, add, multiply, etc.) to  be performed on data values stored in memory cells (e.g., when moved to  latches, as described herein) substantially simultaneously with performance of,  for example, read and/or write operations on data values from a same bank, a  same subarray in the same bank, and/or a same row in the same subarray (e.g.,  in a DRAM array, among other types of memory arrays)

sensing circuitry (Fig. 1: 150 “sensing circuitry” and associated components. See Fig. 2-Fig. 8 for sensing circuitry components and functionality. See also Fig. 2A and Fig. 2E for memory cell, sense unit connections); and 
control circuitry (Fig. 1: 140 “control circuitry”. See also para [0044]) coupled to the sensing circuitry (Fig. 1: 150) and configured to: 
cause a first data value to be compared, in the sensing circuitry, to a plurality of data values stored in memory cells coupled to a select line and a plurality of sense lines of a memory array (Fig. 3B-Fig. 3E first iteration comparison operation in context of para [0140]: MSB of data 011 of Src-A is compared against e.g. data 100, first column of Src-B as part of the comparison process disclosed in para [0140] in first iteration. First iteration is inclusive of this limitation See also para [0062]-para [0064], Fig. 2A and Fig. 2E for memory cell connections)
wherein the comparison is performed as a background operation; 
compare, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the first data value to the plurality of data values (See Fig. 3B vs. Fig. 3F: different iterations and hence difference cycles. See para [0064]: “clearing” action between the two logic or, comparison operations. See also para [0049]: refresh), 
compare the first data value to a different plurality of data values stored in different memory cells coupled to a different select line and the plurality of sense lines of the memory array (Fig. 3F-Fig. 3I second iteration comparison operation in context of para [0150]: MSB of data 011 of Src-A is compared against e.g. data 001, second Second iteration is inclusive of this limitation. See also para [0062]-para [0064], Fig. 2A and Fig. 2E for memory cell connections);
cause a result of the comparison to be written to a register (para [0063]: result of comparison stored in third portion. See para [0045]: “registers”); and 
cause the register to be made accessible to a host (see para [0006] and para [0035]. Limitation is further supported by Manning  para [0028]: “…result of the operation can be reported, for instance, to the requesting control circuitry...host, etc…”. see also Manning para [0005]).
Even though Wheeler teaches using results of logic operation e.g. compare operation, and in para [0005] teaches that different types of operations may be executed in one clock cycles  and in para [0049] suggests device using both compare and refresh operation, Wheeler is silent with respect to details of –
Logical operations being performed as a background operation.
Results of logic operation being stored in a register.
Lea teaches -
Logical operations being performed as a background operation (para [0029]: “…performance of the compute operations and/or logical operations on data stored in the memory cells when the array of memory cells is in a self-refresh state…”; para [0017]: “…controller is configured to direct performance of compute operations, e.g., read, write, copy…on data stored in the array when the array of memory cells is in a self-refresh state…”. See also Fig. 1A).
store, e.g., cache and/or buffer, results of operations…” further see  Lea para [0037], lines 21-23 suggesting register construction with SRAM cells)
Wheeler and Lea are in analogous field of art showing same endeavor in using sensing circuitry and associated components for use in logical operations.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lea into the teachings of Wheeler such that registers can be employed to hold logical operation results to facilitate further computing (Lea para [0003]) and  logical operation e.g. comparison operation can be performed as a background operation within a refresh cycle in order to improve speed and lower power consumption (Lea para [0099]).
Regarding claim 2, Wheeler and Lea teach the apparatus of claim 1. Lea teaches  wherein the control circuitry is further configured to cause the first data value to be compared (Manning’s compare function modified with Lea’s logical operation) during a performance of a read operation or a write operation (self refresh taken as a write operation) wherein the comparison of the first data value and the performance of the read operation or the write operation are separate operations that are performed simultaneously (para [0029]: “…performance of the compute operations and/or logical operations on data stored in the memory cells when the array of memory cells is in a self-refresh state…”; para [0017]: “…controller is configured to direct performance of compute operations, e.g., read, write, copy…on data stored in the array when the array of memory cells is in a self-refresh state…”. See also Fig. 1A).
Regarding claim 3, Wheeler and Lea teach the apparatus of claim 1. Lea teaches wherein the first data value (para [0024]: “compare value”) is stored in the sensing circuitry (Fig. 1: 150 “sensing circuitry” and associated components. Fig. 1: 140 components taken as part of sensing circuitry since the term circuitry is very broad. See para [0024]: “…compare value, which may be provided by an on-die control circuit (e.g., control circuitry 140)…”).
Regarding claim 5, Wheeler and Lea teach the apparatus of claim 1. Lea teaches wherein the register is comprised of static random- access memory (SRAM) (para [0043] and para [0037]).
Regarding claim 6, Wheeler and Lea teach the apparatus of claim 1. Wheeler teaches wherein the result comprises a row address of memory cells that store the first data value, a column address of the memory cells that store the first data value, and the first data value (Fig. 3E in context of para [0075]: tmpset and tmp).
Regarding claim 7, Wheeler and Lea teach the apparatus of claim 6. Wheeler teaches further comprising a row controller (Fig. 1: 146 and 140 combined) configured to provide the row address to the register (Fig. 1: row decoder coordinates with control circuit for all row address related functionality and this feature is taught by the apparatus system configuration of Fig. 1 as known to ordinary skill in the art. See also para [0073]).
Regarding claim 8, Wheeler and Lea teach the apparatus of claim 6. Wheeler teaches further comprising a column controller configured to provide the column address to the register (Fig. 1: column decoder coordinates with control circuit for all 
Regarding independent claim 12, Manning teaches a method (method of operation of Fig. 1: 100 “apparatus in the form of a computing system”) comprising: 
storing a first data value (para [0026]: “compare value”. See also para [0040]) in sensing circuitry (Fig. 3: 306, 331. See also Fig. 1 or, Fig. 2) of a memory device that comprises the sensing circuitry (Fig. 1: 150), a memory array (Fig. 1: 130), and a static-random access (SRAM) cache (para [0037]: “…at least one memory cell stores a compare value…”. See para [0017]: SRAM as MC); 
comparing, in the sensing circuitry (Fig. 3: 306, 331. See also Fig. 1 or, Fig. 2) during a refresh operation used to refresh memory cells, the first data value (para [0026]: “compare value”) to a plurality of data values (para [0040]: memory cell values) stored in memory cells coupled to the select line (Fig. 3: 304) and the plurality of sense lines (Fig. 3: D, D_) of the memory array (para [0026]: “compare value”. See also para [0040]); 
and using a quantity of comparators that is less than the plurality of sense lines, 
wherein the first data value is received from a host without being stored in the memory array;
comparing, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the first data value to the plurality of data values, the first data value to a different plurality of data values stored in different memory cells coupled to a different select line and the plurality of sense lines of the memory array;

reading the data indicative of the result from the SRAM cache to another device external to the memory device (para [0028]: “…result of the operation can be reported, for instance, to the requesting control circuitry...host, etc…”. see also para [0005]).
Even though Manning teaches using results of logic operation e.g. compare operation, and in para [0004] teaches “…different types of operations may be executed in one…clock cycles…” and in para [0021] suggests device using both compare and refresh operation, Manning is silent with respect to details of –
Comparison operation
Logical operations being performed during refresh operation
Results of logic operation being stored in a register.
Wheeler teaches - 
compare, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the first data value to the plurality of data values (See Fig. 3B vs. Fig. 3F: different iterations and hence difference cycles. See para [0064]: “clearing” action between the two logic or, comparison operations. See also para [0049]: refresh), 
compare the first data value to a different plurality of data values stored in different memory cells coupled to a different select line and the plurality of sense lines of the memory array (Fig. 3F-Fig. 3I second iteration comparison operation in context of Second iteration is inclusive of this limitation. See also para [0062]-para [0064], Fig. 2A and Fig. 2E for memory cell connections);
cause a result of the comparison to be written to a register (para [0063]: result of comparison stored in third portion. See para [0045]: “registers”); and 
cause the register to be made accessible to a host (see para [0006] and para [0035]. Limitation is further supported by Manning  para [0028]: “…result of the operation can be reported, for instance, to the requesting control circuitry...host, etc…”. see also Manning para [0005]).
Lea teaches -  
Logical operations being performed during refresh operation (para [0029]: “…modes for performance of the compute operations and/or logical operations on data stored in the memory cells when the array of memory cells is in a self-refresh state…”; para [0017]: “…controller is configured to direct performance of compute operations, e.g., read, write, copy…on data stored in the array when the array of memory cells is in a self-refresh state…”. See also Fig. 1A).
Writing data indicative of a result of the comparison in the SRAM cache of the memory device (Lea para [0043] which teaches “…additional logic circuitry 170 can be coupled to the sensing circuitry 150 and can be used to store, e.g., cache and/or buffer, results of operations…” further such temporary storage registers comprise SRAM cells as understood by ordinary skill in the art and suggested in Lea para [0037], lines 21-23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wheeler and Lea into the teachings of Manning such that logical operation e.g. comparison operation can be performed during refresh operation in order to improve speed and lower power consumption (Lea para [0099]).
Regarding claim 13, Manning, Wheeler and Lea teach the method of claim 12. Leas teaches further comprising: latching the plurality of data values in the sensing circuitry prior to refreshing the memory cells utilizing the latched plurality of data values (Fig. 7 refresh cycle in context of para [0123]).
Regarding claim 15, Manning, Wheeler and Lea teach the method of claim 12. Lea teaches wherein the comparison is performed during a same clock cycle (same clock cycle taken as during same time or duration) as the refresh operation (e.g. para [0035]: “…compute operations and/or logical operations may be performed on the data using sensing circuitry 150 coupled to the array of memory cells 130 during performance of a self-refresh operation by the sensing circuitry on the data...”).
Regarding claim 16, Manning, Wheeler and Lea teach the method of claim 12. Manning teaches wherein the result comprises multiple matches between the first data value and the plurality of data values (para [0043], last five lines).
Regarding independent claim 17, Manning teaches an apparatus (Fig. 1: 100 “apparatus in the form of a computing system), comprising: 

sensing circuitry (Fig. 1: 150) coupled to the memory array (Fig. 1: 130) and configured to: 
compare the particular data value stored in memory cells (para [0037]: e.g. “32-bit compare value”) coupled to a select line and a plurality of sense lines of the memory array (para [0037] in context of Fig. 2, Fig. 3 and Fig. 4) 
to the plurality of data values stored in different memory cells of the memory array coupled to a different select line and the plurality of sense lines (para [0037] in context of Fig. 2, Fig. 3, and Fig. 4: “…compare operation can be expanded to include comparing a 32-bit compare value to data stored in the array. For example, compare values of a number of memory cells can be aggregated in an accumulator…to determine if there is a collection of compare values that match a 32-bit compare value…”); 
compare, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the particular data value to the plurality of data values, the first particular data value to a different plurality of data values stored in additional memory cells coupled to an additional select line and the plurality of sense lines of the memory array;
provide a column address (para [0024]: column address associated with “column decode lines” of identified cells matching) corresponding to the result of the comparison 
provide a signal to the SRAM to store a first data comprising the column address, a second data comprising a row address of the memory address, and the particular data value responsive to the result of the comparison operation (para [0043]: “…If a match is determined, further operations can be performed to determine a particular location… cell or cells…within the array where the match occurs….match can occur at a number of memory cells…no memory cell, one memory cell, or a plurality of memory cells…”).
Even though Manning teaches using temporarily stored results of logic operation e.g. compare operation, Manning is silent with respect to details of –
Details of comparison operation
Results of logic operation being stored in SRAM cache register.
Wheeler teaches - 
compare, in the sensing circuitry during a different refresh cycle than a refresh cycle utilized to compare the first data value to the plurality of data values (See Fig. 3B vs. Fig. 3F: different iterations and hence difference cycles. See para [0064]: “clearing” action between the two logic or, comparison operations. See also para [0049]: refresh), 
compare the first data value to a different plurality of data values stored in different memory cells coupled to a different select line and the plurality of sense lines of Second iteration is inclusive of this limitation. See also para [0062]-para [0064], Fig. 2A and Fig. 2E for memory cell connections);
cause a result of the comparison to be written to a register (para [0063]: result of comparison stored in third portion. See para [0045]: “registers”);
Lea teaches -
Results of logic operation being stored in SRAM cache register (Lea para [0043] which teaches “…additional logic circuitry 170 can be coupled to the sensing circuitry 150 and can be used to store, e.g., cache and/or buffer, results of operations…” further such temporary storage registers comprise SRAM cells as understood by ordinary skill in the art and suggested in Lea para [0037], lines 21-23)
Manning, Wheler and Lea are in analogous field of art with same field of endeavor of using sensing circuitry and associated components for use in logical operations.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wheeler, Lea into the teachings of Manning such that SRAM cache register can be employed to store logical operation results e.g. comparison operation results in order to facilitate additional computing using sense circuitry resources (see Lee para [0003]).
Regarding claim 18, Manning, Wheeler and Lea teach the apparatus of claim 17. Manning teaches wherein the sensing circuitry is further configured activate the 
Regarding claim 19, Manning, Wheeler and Lea the apparatus of claim 18. Manning teaches wherein the sensing circuitry (see Fig. 3) is further configured to latch a plurality of charges provided via the plurality of sense lines responsive to activating the select line and the different select line (see para [0033] and para [0035]).
See also following prior art applicable for all claims:
Tiwari (US 2015/0357047 A1): Fig. 1-Fig. 12 disclosure applicable for all claims.
Lien  et al. (US 6,421,265 B1): Teaches DRAM based CAM cells. Col. 6, lines 34+ and col. 7, lines 1+ applicable for independent claims.
Falanga et al. (US 2014/0201473 A1: Teaches background command. Falanga Fig. 3A-Fig. 5 applicable for independent claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Response to Arguments
	Based on applicant’s amendments, art rejections are withdrawn.
See new 112 rejection for the apparatus claims.
The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. The invention as claimed seems to depart, as the analysis in this Office Action presents, from teachings found in the drawings/specification of the instant Application in such a way that makes all art rejection at this time an exercise in futility (esp. for apparatus claims).




Allowable Subject Matter
Claims 12-13, 15-16 are objected to because of claims language objection set forth in section 5b of this office action but would be allowable if the objection is over-come. Further, any claim or spec informality objection must be over-come.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)